Citation Nr: 0913067	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-29 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1994 to 
November 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Veteran was scheduled for a video conference hearing 
before a member of the Board in March 2009.  She failed to 
report for the scheduled hearing without explanation.  She 
has not requested that the hearing be rescheduled.  
Therefore, her request for a Board hearing is deemed to be 
withdrawn.


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for PTSD.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The record reflects the originating agency provided the 
Veteran with the notice required under the VCAA, to include 
notice with respect to the disability-rating and effective-
date elements of the claim, by letters mailed in April 2006 
and July 2006, prior to the initial adjudication of the 
claim.  In a claim for service connection for PTSD based upon 
a personal assault, there are additional notice requirements 
specified by 38 C.F.R. § 3.304(f).  The July 2006 notice is 
also in compliance with the requirements of § 3.304(f). 

The Board also finds the Veteran has been afforded adequate 
assistance in response to this claim.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
are of record.  VA also tried to obtain VA medical center 
treatment records identified by the Veteran; however, no such 
records were found.  The Veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
her claim.  The Board is also unaware of any such evidence.

Although the RO has not obtained a medical opinion or 
provided the Veteran with a VA examination in response to her 
claim, the Board has determined that VA has no obligation to 
obtain such an opinion or to provide such an examination in 
this case because there is no reasonable possibility that any 
medical opinion or VA examination report would substantiate 
the claim.  In this regard, the Board notes that the Veteran 
has not provided any medical evidence even suggesting that 
she has PTSD.  The Veteran has also failed to provide any 
evidence corroborating the alleged personal assault or any 
information that would permit verification of the alleged 
assault.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor. 38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor. See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor. See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). 

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

A recent amendment of § 3.304(f) relates to the requirements 
for service connection for PTSD when a diagnosis of PTSD was 
rendered in service.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In this case, the record does not show that the Veteran has 
ever been diagnosed with PTSD.  

The Veteran contends that her PTSD developed while in service 
following a personal assault by her First Sergeant.  In a 
claim received by VA in May 2006, the Veteran stated that she 
was raped while on active duty.  VA received the Veteran's 
personal trauma stressor statement in August 2006.  In that 
statement the Veteran asserted that the assault occurred in 
November 1994.  She said that she was asked to enter her 
First Sergeant's office, at which point he "tried to place 
himself upon" her.  The Veteran stated that she hit him hard 
and then ran out.  The Veteran stated that everything went 
downhill from that point on and a week later she found out 
she was pregnant.  She stated that the baby was not her First 
Sergeant's, but that she was still unable to receive medical 
care because she couldn't allow the doctors to touch her as a 
result of the personal assault.  

In a notice of disagreement (NOD) received from the Veteran 
in March 2007, the Veteran stated that she had fought her 
First Sergeant when he attacked her and got lacerations on 
her thighs as a result.  She also reiterated that she was 
never able to see a doctor during her pregnancy because she 
did not feel comfortable going to a doctor after the assault.

The Veteran's STRs shows that at her enlistment physical a 
pelvic exam could not be completed because the Veteran was 
uncooperative.  The enlistment physical report also notes 
that the Veteran had a laceration scar on her inner lower 
thigh upon entrance into active service.  

The Board finds that the Veteran's hesitancy to undergo a 
pelvic examination and the laceration scar claimed to be a 
result of the physical assault pre-existed service and as 
such are not a result of a personal assault taking place 
while on active duty.

A review of the Veteran's SPRs does not show any conflicts or 
problems while the Veteran was in the service.  

In the substantive appeal received from the Veteran in August 
2007, the Veteran stated that there is no evidence of this 
attack in her STRs because she was not afforded a separation 
physical when she was discharged from active service in 
November 1995 due to parenthood.  She stated that if she had 
been given a separation physical, she would have told the 
doctors about her conditions, thus providing a record of 
them.

A review of the Veteran's STRs shows that there is no report 
of a separation physical examination on file.  However, the 
Veteran has consistently stated that she never reported the 
incident because she thought that no one would believe her.  
She also has maintained that she never sought treatment 
because she couldn't stand a doctor's examination.  The Board 
finds that given the Veteran's hesitancy to report the 
incident prior to her separation, there is no reason to 
believe the Veteran would have reported the incident at a 
separation physical. 

VA received outpatient treatment records from 2002 to 2004 
for treatment the Veteran received at Fort Drum as a spouse 
of an enlisted soldier.  These records show that on two well 
woman examinations the Veteran stated that she had been a 
victim of sexual abuse in the past.  However, the Veteran did 
not elaborate as to when or where the sexual abuse occurred.  
Also, these statements are more self-reported history and do 
not qualify as corroborative evidence in regard to verifying 
a personal assault.

In a statement received by VA in March 2008, the Veteran 
stated that she was being seen at the Carthage, NY VA clinic 
for treatment of PTSD.  VA did an electronic search for these 
records, but in October 2008 found that no such records 
existed in the VA database. 

As was described in the VCAA discussion above and evidenced 
by the several statements received from the Veteran in 
support of her claim, the Veteran has been accorded ample 
opportunity to provide medical and lay evidence in support of 
her claim.  Moreover, she was also given ample opportunity to 
provide VA with facts and circumstances that would 
corroborate, or at least allow VA to attempt verification of, 
her PTSD stressor.  The Veteran has not done so, and as 
stated above, when a PTSD stressor is not combat related, lay 
testimony alone is not enough, there must be other 
corroborative evidence.  Also, the Veteran has failed to 
provide current medical documentation that she has a 
psychiatric condition of any kind, let alone PTSD.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim.  Therefore, 
entitlement to service connection for PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


